Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuominen (20160174387), in view of Mitarai (20150021881).
Regarding claim 1, Tuominen teaches an manufacturing method of a display panel, comprising:
fig. 1: 2) and a sacrificial layer (fig. 1: 3) on a carrier (fig. 1:) in order; 
performing a first patterning process to form a notch in the sacrificial layer (par. 67); 
5forming a pad on the release layer (par. 67), wherein the pad comprises an embedded part and a protruded part, the protruded part is filled in the notch (the protruding part of the conductor material is the middle portion), and the embedded part is located on the sacrificial layer (the embedded part of the conductor material is the portion surrounding the middle portion of the conductor material; these portions physically contact the layer 3) and in contact with two ends of the protruded part (all portions of the conductor material are in physical contact with each other); 
forming an insulating layer (fig. 4: 7) on the pad and the sacrificial layer such that the embedded part of the pad is located in the insulating layer (7 is in physical contact with conductor material); 
10forming an active element (fig. 5: 8) on the insulating layer, wherein the active element is electrically connected to the pad (par. 70); 
separating the release layer from the sacrificial layer to expose the protruded part of the pad (fig. 7); and 
15removing the sacrificial layer to expose the embedded part of the pad and form an array substrate (see fog. 10 which show at least a portion of 3 being removed and exposing the conductor material).
	Tuominen fails to teach:
10forming an active element and a display element on the insulating layer, wherein the active element is electrically connected to the display element, and the active element is electrically connected to the pad
Mitara teaches package wherein the an active element, connected to a display element is packaged together (fig. 4 and 5).  Such a chip in a package would allow for a versatile package, usable fir various functionalities.  
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CALEB E HENRY/Primary Examiner, Art Unit 2894